Citation Nr: 1516424	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  12-34 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1983 to January 1986, and from March 1987 to July 2006.  He died in September 2010.  The appellant is the Veteran's widow. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the RO that, in pertinent part, denied service connection for the cause of the Veteran's death.  The appellant timely appealed.

In February 2015, the Board requested an advisory medical opinion from a medical expert, for purposes of addressing medical questions for an equitable disposition of the appeal.  See 38 C.F.R. § 20.901 (2014).  This opinion was obtained in April 2015.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.


FINDINGS OF FACT

1.  The Veteran died September [redacted], 2010.  The death certificate shows the immediate cause of death as cardiac arrhythmia.  No autopsy was performed.

2.  During his lifetime, the Veteran was not service-connected for any disability.

3.  The Veteran's long history of hypertension, which was variably controlled and diagnosed during his active service, contributed to his developing suspected atherosclerosis associated with cardiac arrhythmia that caused his death. 


CONCLUSION OF LAW

The Veteran's suspected atherosclerosis associated with cardiac arrhythmia developed, in part, from hypertension during active service and contributed substantially and materially to his death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In this case, as the benefits sought on appeal are granted in full, there can be no prejudice to the appellant if there were errors in fulfilling either duty. 

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred or aggravated in service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. Where the service-connected disability affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3) (2014).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected disability was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected disability accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2014).

The Veteran died on September [redacted], 2010.  His death certificate shows that the immediate cause of death was cardiac arrhythmia, and the interval between onset and death was minutes.  No other significant conditions contributing to death but not resulting in the underlying cause are shown.  An autopsy was not performed.  

At the time of the Veteran's death, service connection was not in effect for any disability.

Service treatment records do not reflect any findings or complaints of cardiac problems or of heart disability.  In December 1985, the Veteran reported being hospitalized at age 19 (1973) and being tested for hypertension.  In January 1986, he reported having high blood pressure 13 years ago, which was treated with medication; and he reported having no problems since then.  Examination in January 1986 revealed no current evidence of hypertension.  The examiner noted a history of elevated blood pressure, no recent symptoms.  Clinical evaluation of the Veteran's heart in January 1986 was normal.  Physical examination in September 1990 revealed that the Veteran's heart had a regular rate and rhythm, with no murmurs, rubs, or clicks; his blood pressure reading was 132/86.

Service treatment records reflect that the Veteran underwent a five-day blood pressure check in July 1992.  At that time his hypertension was uncontrolled, and follow-up was scheduled.  Records reflect an abnormal electrocardiogram reading with first degree atrioventricular block in August 1994.  During a cardio consultation in September 1994, the Veteran reported doing vigorous step aerobics two-to-three times weekly for 45 minutes; he reported no cardiovascular symptoms, and there were no indications of coronary artery disease.  The assessment then was no organic heart disease.  X-rays taken in January 1997 revealed some prominence to the right cardiac border.

Service treatment records show that the Veteran's cardiac status was evaluated in July 2002.  The Veteran then reported a history described as "chest tightness" and "indigestion" for the last few days.  Examination of the heart revealed no obvious cardiomegaly or parasternal heave; heart rhythms were normal with no clicks or murmurs.  Electrocardiogram was normal with a heart rate of 71 beats per minute.  A stress echo was normal.  The examiner opined that the Veteran's symptoms, most likely, were noncardiac; and advised the Veteran to report back on symptoms in one month, and to keep an eye on his blood pressure.

Service treatment records show that the Veteran's hypertension was again uncontrolled in May 2003.  In January 2004, the Veteran reported no chest pain or discomfort; physical findings revealed a normal cardiovascular system.  Essential hypertension was assessed as well controlled in March 2004.  Records show that the Veteran worried about whether his symptoms of hypertension were cardiac-related; electrocardiogram results in September 2004 were normal.  In December 2004, the Veteran underwent inpatient treatment for esophageal reflux; and was diagnosed again with essential hypertension, not otherwise specified.  In January 2005, he reported being briefed within the past year on coronary risk; and reported taken medications for hypertension.  Essential hypertension was assessed as well controlled in March 2005.  Physical findings in February 2006 revealed that his heart rate and rhythm were normal, and no murmurs were heard.  Regarding heart sounds, S2 was normal; no S3, no S4, no gallop, and no pericardial friction rub were heard.  In March 2006, the Veteran reported his belief that his hypertension was due to a combination of stress (retirement), decongestant usage, and pain from a dental procedure.  Records show that the Veteran was medically cleared for retirement in April 2006.  At that time the essential hypertension was noted as well controlled on medication.  No cardiovascular symptoms were found.

Records in the claims file reflect that, prior to his death, the Veteran had been treated in September 2010 for complaints of shortness of breath and dizziness.  He reportedly had to stop three times to walk up a long driveway, which normally he could walk up.  He also reported that he climbed a ladder and felt his heart racing and pounding and sweaty; he denied chest pain.  He occasionally got pressure in his chest, which occurred while climbing a ladder that morning.  Following physical examination in September 2010, the assessment was symptom of angina pectoris as new.  The physician commented that symptoms were believed to be angina equivalent, and medications were added or changed for chest pain.  Hospital admission was discussed, and declined.  The Veteran was advised to go to the Emergency Room if symptoms increased or changed.  The next week the Veteran was found unresponsive at home; an ambulance was called, and CPR was administered.  He was brought to the Emergency Room and expired.

In November 2010, a VA physician opined that the Veteran's death would not be related to the finding of first-degree atrioventricular block on an electrocardiogram.  In support of the opinion, the VA physician noted that the Veteran's chest tightness was evaluated on more than one occasion, and that no cardiac diagnosis was made.  The VA physician also noted that the Veteran's history was complicated by symptoms of gastroesophageal reflux disease, which eventually led to a surgical procedure.  While the Veteran was treated for hypertension with medication dating back to at least 2003, the examiner explained that there was no autopsy report which would be helpful for determining whether clinically significant coronary artery disease was indicated in the Veteran's death.  If so, hypertension was certainly a risk factor for inducing coronary artery disease; and sudden cardiac death with an arrhythmia would be considered to be related to the underlying coronary artery disease.  Without an autopsy report, the examiner could not opine as to a relationship between the Veteran's hypertension and what appears to have been a sudden cardiac death.

In April 2015, the Board received a VA expert medical opinion from the Chief of Medical Service at the VA Medical Center in Jackson, Mississippi.  The medical expert opined that the Veteran's hypertension itself was not part of the terminal event, and did not aggravate the terminal arrhythmic event.  In support of the opinion, the medical expert reasoned that the Veteran's blood pressure reading was within the desirable range on September 3, 2010.

The medical expert noted a long history of hypertension that was variably controlled, and that the Veteran's hypertension was diagnosed during his active service.  The medical expert also found that hypertension was one factor that increased the Veteran's risk for cardiac disease; and that the symptoms described on September 3, 2010, plus sudden cardiac death on September [redacted], 2010, indicate atherosclerotic cardiovascular disease as the most likely underlying etiology.  The medical expert opined that it is at least as likely as not that hypertension contributed to the "suspected" atherosclerosis, to which the terminal arrhythmia would be related.  The expert's opinion is entitled to probative weight as the physician reviewed the history and provided an opinion based on his medical expertise and the evidence of record.   

The Board has given consideration to both the positive and negative evidence of record; and finds the overall evidence to be at least in relative equipoise on the question of whether a causal connection has been demonstrated between the Veteran's long history of variably controlled hypertension, diagnosed in active service, and his development of atherosclerosis which the VA medical expert indicated was the most likely underlying etiology and associated with the cardiac arrhythmia that caused his death.  While the Veteran did provide a history of hypertension at age 19, the evidence is not clear and unmistakable that he had hypertension prior to either period of service as the Veteran reported he had no problems thereafter.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  Therefore, resolving all doubt in favor of the appellant, service connection for the cause of the Veteran's death is established.  

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


